         Case 1:20-cv-03111-VEC Document 32
                                         27 Filed 05/05/20
                                                  05/04/20 Page 1 of 2

                                                              USDC SDNY
                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                 DOC #:
                                                              DATE FILED: 05/05/2020
ROBERT TUCKER and ADAM SANDERS,
                                                            No. 1:20-cv-03111 (VEC)
                       Plaintiffs,

       -against-                                            ORDER TO SHOW CAUSE

BOARD OF ELECTIONS IN THE CITY OF
NEW YORK; JOSE MIGUEL ARAUJO,
MIGUELINA CAMILA, GINO A.
MARMORATO, MICHAEL MICHEL, SIMON
SHAMOUN, TIFFANY TOWNSEND, and JOHN
WM. ZACCONE, in their official capacities as
Commissioners of the Board of Elections in the
City of New York; NEW YORK STATE
ASSEMBLYMEMBER DAN QUART, in his
individual capacity;

                       Defendants.


       Upon reading the Memorandum of Law in Support of Plaintiffs’ Motion for a

Preliminary Injunction, dated May 4, 2020, the Declaration of Robert Tucker, dated May 4,

2020, the Declaration of Adam Sanders, dated May 4, 2020, and the Declaration of Nick

Bourland, dated May 4, 2020, and all the exhibits attached thereto, and all pleadings and

proceedings relevant to this action,

       IT IS HEREBY ORDERED that Defendants Board of Elections in the City of New York,

Jose Miguel Araujo, Micuelina Camila, Gino A. Marmorato, Michael Michel, Simon Shamoun,

Tiffany Townsend, John WM. Zaccone (collectively, the “NYCBOE Defendants”), and Dan

Quart, shall show cause before this Court by attending a telephonic hearing, on May 18, 2020 at

10:00 a.m., why a preliminary injunction should not be issued, pursuant to Fed. R. Civ. P. 65,

directing the NYCBOE Defendants to include Cameron Koffman on the ballot for the

Democratic primary election for New York State Assembly in the 73rd Assembly District,

                                                    1
         Case
         Case 1:20-cv-03111-VEC
              1:20-cv-03111-VEC Document
                                Document 27
                                         32 Filed
                                            Filed 05/04/20
                                                  05/05/20 Page
                                                           Page 22 of
                                                                   of 22



currently scheduled for June 23, 2020. All parties and interested members of the public must

attend the hearing by dialing 1-888-363-4749, using the access code 3121171 and the security

code 3111. While members of the public are welcome to join the call, they are directed to mute

their telephones for the duration of the call. Every participant must identify himself or herself

each time they speak.

       IT IS FURTHER ORDERED that, in light of the COVID-19 pandemic, service of this

                                                                            5th
Order and the papers upon which it is based, shall be made on or before the ___day of May

2020 to (a) the NYCBOE Defendants by electronic mail to servicenycboe2020@boe.nyc,

attention Legal Department; and (b) Dan Quart by electronic mail to his attorney, Martin

Connor, at mconnorelectionlaw@gmail.com; and (c) the New York State Attorney’ General’s

Office by electronic mail to service@ag.ny.gov; and that said service be deemed sufficient.

       IT IS FURTHER ORDERED that Defendants shall file on ECF any response papers

                 May 12
on or before _____________, 2020.

       IT IS FURTHER ORDERED that Plaintiffs shall file on ECF any reply papers on or

         May 15
before ___________, 2020.



SO ORDERED:



________________________________             Date: 05/05/2020
HON. VALERIE E. CAPRONI
UNITED STATES DISTRICT JUDGE




                                                     2
